DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of Information disclosure statement(s) filed 11 March 2021 and 3 September 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 11, 12, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi Ozawa (Publication number: US 2009/0079678 A1), hereafter Ozawa, in view of Chan et al; (Publication number: US 2009/0174630 A1), hereafter Chan

Regarding claim 1:
	Ozawa discloses a display panel (Ozawa ABSTRACT; Figure 2 1), comprising: 
 	a plurality of sub-pixels (Ozawa pixels 10),

 	 wherein the plurality of sub-pixels is arranged in an array (Ozawa Figure 2 pixel circuits 10 arranged in array; [0034]), wherein each of the plurality of sub-pixels 
 	at least one signal conversion circuit (Ozawa Figure 9 – signal conversion circuit construed as including 51, R1, and 52) wherein an input end of each of the at least one signal conversion circuit receives an initialization signal (Ozawa Figure 9 Vofs_default construed as claimed signal is input to Vin), a control end of each of the at least one signal conversion circuit receives a data control signal (Ozawa Figure 9 – output of amplitude reference voltage decider 5 construed as claimed data control signal is input to the pentiometer 52), and an output end of each of the at least one signal conversion circuit is electrically connected to a second electrode of the initialization transistor (Ozawa Figure 9 and Figure 3 – the output Vofs_out is provided to the second terminal of the transistor Tr5);
 	 wherein the at least one signal conversion circuit is configured to: 
 	convert the initialization signal to a first initialization signal, or convert, according to the data control signal, the initialization signal to a second initialization signal (Ozawa Figure 9 Vofs_default is converted to Vofs_out based on signal output from voltage 
 	 wherein a voltage difference between the data control signal and the data signal is within a first preset range (Ozawa Figure 7 illustrates a minimum and maximum gray scale voltage such that the claimed difference falls with the range) and a voltage difference between the second initialization signal and a gate potential of the driving transistor is within a second preset range (Ozawa Figure 3 illustrates a minimum and maximum value VCC and Vcath of the driving transistor such that the claimed difference falls within the range).

 	Ozawa does not disclose: a substrate and the plurality of pixels located on one side of the substrate, as claimed.

	However, Chan discloses an organic light emitting display (OLED) devise, modules, and electronic devices. More specifically, Chan discloses a substrate (Chan Figure 2 substrate 211) and the plurality of pixels located on one side of the substrate (Chan [0028]), as claimed.
	It would have been obvious to modify Ozawa to include a substrate and the plurality of pixels located on one side of the substrate, as claimed. Those skilled in the art would appreciate the ability to provide a base for the pixel circuits of the display, thereby providing mechanical support for the display elements formed thereon.


Regarding claim 7:
	Ozawa (in view of Chan) discloses the display panel of claim 1, further comprising: a plurality of initialization signal lines located on the one side of the substrate (disclosed by combination of Ozawa and Chan as the display elements including pixel lines are located on the surface above the substrate 11), wherein the plurality of initialization signal lines is arranged in parallel along a column direction (Ozawa Figure 2 connections to pixel circuit from lines AZ2L are arranged in parallel in the column direction, as claimed), and each of the plurality of the initialization signal lines extends along a row direction (Ozawa Figure 2 line AZ2L are parallel in the row direction, a claimed); wherein the second electrodes of the initialization transistors of each row of the plurality of sub-pixels are electrically connected to an output end of a same one of the at least one signal conversion circuit through a same one of the plurality of initialization signal lines (Ozawa Figure 2 and 3 – terminal of Tr5 corresponding to each pixels in the row is connected to the gate driver AZ2 via a corresponding signal line AZ2L).

Regarding claim 11:
	Ozawa (in view of Chan) discloses the display panel of claim 1, further comprising: a plurality of initialization signal lines located on the one side of the substrate (disclosed by combination of Ozawa and Chan as the display elements including pixel lines are located on the surface above the substrate 11), wherein the plurality of initialization signal lines is arranged in parallel along a row direction (Ozawa Figure 2 connections to pixel circuit from lines AZ2L are arranged in parallel in the row direction, as claimed), and each of the plurality of the initialization signal lines extends 

Regarding claim 12:
	Ozawa (in view of Chan) discloses the display panel of claim 1, wherein the second electrode of the initialization transistor is electrically connected to a respective one of the at least one signal conversion circuit (Ozawa Figure 3 and 9 – second terminal of Tr5 is electrically connected to the signal conversion circuit, as illustrated in Figure 9 as the signal Vosf which applied to the transistor is generated therefrom).

Regarding claim 15:
	Ozawa (in view of Chan) discloses a method of driving the display panel of claim 1, comprising: using, in an initialization stage, each of the at least one signal conversion circuit to convert the initialization signal (Ozawa Figure 9 Vofs_default construed as claimed signal is input to Vin), and to write the first initialization signal into the second electrode of the initialization transistor (Ozawa Figure 3 – Vofs is applied to terminal of Tr5); and using the initialization transistor to write the first initialization signal into the gate of the driving transistor (Ozawa Figure 3 – Vofs is applied to gate of Tr2 when AZ2 


Regarding claim 17:
	Claim 17 directed to the display device is similarly rejected for those reasons discussed above in claim 1.

Allowable Subject Matter
Claims 2 – 6, 8 – 10, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHIR K RAYAN/Examiner, Art Unit 2623